Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 4, 6, 7, 8, 9, 10, 16, 17, 19, 21, 22, 23, 24, 25 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US 2019/0342921).
For claim 1, Yi teaches: A method for wireless communication performed by a user equipment (UE) (see at least 0038, fig. 1-3, UE and BS comprise processor/memory for wireless communication), comprising:
identifying an aggregation parameter for a Physical Uplink Shared Channel (PUSCH) transmission in a random access procedure (see at least 0084, 0088-0090, a PUSCH aggregation factor may be signaled within a random access response RAR; 0086, aggregation factor may be determined based on TBS and/or MCS in RAR, also comprising parameters);
determining a repetition level for the PUSCH transmission based on the aggregation parameter (see at least 0061, PUSCH may be sent with number of repetitions according to the aggregation factor); and
(see at least 0061, 0089-0090, PUSCH may be sent with repetitions according to the aggregation factor.  0064, PUSCH may be msg3 in random access).
For claim 2, Loehr teaches claim 1, Loehr further teaches: wherein the transmitting comprises transmitting the PUSCH transmission with a same symbol allocation in each slot where the PUSCH is transmitted according to the repetition level (see at least 0061, PUSCH may be sent with number of repetitions according to the aggregation factor, same symbol allocation may be applied across multiple slots).
For claim 4, Loehr teaches claim 1, Loehr further teaches: wherein the aggregation parameter is received in cell-specific PUSCH parameters in radio resource control (RRC) signaling, in a random access response, or as part of a random access configuration in a system information block (see at least 0084, 0088-0090, PUSCH aggregation factor may be signaled within a random access response RAR; 0086, aggregation factor may be determined based on TBS and/or MCS in RAR, also comprising parameters).
For claim 6, Loehr teaches claim 1, Loehr further teaches: wherein the aggregation parameter is identified from a technical specification (see at least 0086, TBS and/or aggregation factor may be determined by a communication standard specification).
For claim 7, Loehr teaches claim 1, Loehr further teaches: wherein the aggregation parameter comprises a value indicating repetition level for all UEs in a cell (see at least 0086, TBS and/or aggregation factor may be indicated to an entire cell; 0087, UEs e.g. UEs in the cell may use same or different aggregation factors).
For claim 8, Loehr teaches claim 1, Loehr further teaches: wherein the aggregation parameter comprises either a first value indicating repetition level for a first type of UE or a second value indicating repetition level for a second type of UE (see at least 0087, UEs e.g. UEs in the cell may use different aggregation factors based on power limited status).
(see at least 0087, UEs e.g. UEs in the cell may use different aggregation factors based on power limited status, thus a given aggregation factor may correspond to a power limited or non-power limited UE).
For claim 10, Loehr teaches claim 1, Loehr further teaches: where the aggregation parameter comprises a plurality of values indicating different repetition levels of the PUSCH transmission (see at least 0087, UEs e.g. UEs in the cell may use different aggregation factors based on power limited status, comprising multiple aggregation factors corresponding to different repetitions.  0086, aggregation factor may be determined based on TBS and/or MCS, thus may be different aggregation factors).
Claim 16 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 19 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 21 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 22 recites an apparatus substantially similar to the method of claim 7 and is rejected under similar reasoning.
Claim 23 recites an apparatus substantially similar to the method of claim 8 and is rejected under similar reasoning.
Claim 24 recites an apparatus substantially similar to the method of claim 9 and is rejected under similar reasoning.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 3, 18 rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2019/0342921) in view of Rastegardoost et al. (US 2021/0051707).
For claim 3, Loehr teaches teach claim 1, Loehr further teaches: wherein the PUSCH transmission includes initial transmission (0062, repetitions may comprise first/initial transmission) but or retransmission of the PUSCH transmission according to the repetition level, or both.  Rastegardoost from an analogous art teaches (see at least 0237, wireless device may transmit and retransmit, RV/MCS/repetition level may be adjusted for some or all K attempts).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rastegardoost to the system of claim 1, so PUSCH may also comprise a retransmission which may/may not use same repetition level, as suggested by Rastegardoost.  The motivation would have been to enhance transmission by adapting a well known retransmission scheme (Rastegardoost, 0237).
Claim 18 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
	
Claim 5, 20 rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2019/0342921) in view of Yang et al. (US 2021/0321445).
For claim 5, Loehr teaches claim 1, but not explicitly: wherein the aggregation parameter is received in downlink control information (DCI) scrambled by a temporary cell random network temporary identifier (TC-RNTI).  Yang from an analogous art teaches (see at least 0197, DCI scheduling uplink grant may include MCS/TBS; table 3, DCI may be scrambled with TC-RNTI).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang to the system of claim 1, so MCS and/or TBS comprises an aggregation parameter which is received in DCI scrambled with TC-RNTI, as suggested by Yang.  The motivation would have been to facilitate transmission by obtaining necessary parameters via well known scrambled DCI (Yang 0197, table 3).
Claim 20 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.

Claim 11, 26 rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2019/0342921) in view of Bertrand et al. (US 2012/0269143).
For claim 11, Loehr teaches claim 10, but not explicitly: further comprising selecting one of the plurality of values based on a channel quality measurement.  Bertrand from an analogous art teaches (see at least 0056, MCS value may be determined based on channel quality information thus may vary).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bertrand to the system of claim 10, so MCS comprises a varying aggregation parameter determined based on channel quality, as suggested by Bertrand.  The motivation would have been to facilitate transmission by obtaining appropriate MCS parameter based on channel condition (Bertrand 0056).
Claim 26 recites an apparatus substantially similar to the method of claim 11 and is rejected under similar reasoning.

Claim 12, 13, 14, 27, 28, 29 rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2019/0342921) in view of Xiong et al. (US 2019/0306922).
For claim 12, Loehr teaches claim 1, but not explicitly: further comprising determining that at least one particular repetition of the PUSCH transmission overlaps in a same slot with a preconfigured resource or a scheduled downlink measurement.  Xiong from an analogous art teaches (see at least 0147-148, PUSCH repetition resources may overlap with preconfigured PUCCH resources).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xiong to the system of claim 1, so the UE may determine PUSCH overlaps with other resources e.g. PUCCH, as suggested by Xiong.  The motivation would have been to enhance transmission by determining and resolving communication signal collisions (Xiong 0147-0148).
further comprising not transmitting the particular repetition of the PUSCH transmission (see at least 0147-0148, PUSCH repetition resources may overlap with preconfigured PUCCH resources, PUSCH may be dropped).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xiong to the system of claim 12, so the UE may determine PUSCH overlaps with other resources e.g. PUCCH, and drop the PUSCH, as suggested by Xiong.  The motivation would have been to enhance transmission by determining and resolving communication signal collisions (Xiong 0147-0148).
For claim 14, Loehr, Xiong teaches claim 12, Xiong further teaches: further comprising: transmitting the particular repetition of the PUSCH transmission; and dropping communication on the preconfigured resource or dropping the scheduled downlink measurement (see at least 0147-0148, PUSCH repetition resources may overlap with preconfigured PUCCH resources, PUCCH may be dropped).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xiong to the system of claim 12, so the UE may determine PUSCH overlaps with other resources e.g. PUCCH, and drop the PUCCH, as suggested by Xiong.  The motivation would have been to enhance transmission by determining and resolving communication signal collisions (Xiong 0147-0148).
Claim 27 recites an apparatus substantially similar to the method of claim 12 and is rejected under similar reasoning.
Claim 28 recites an apparatus substantially similar to the method of claim 13 and is rejected under similar reasoning.
Claim 29 recites an apparatus substantially similar to the method of claim 14 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 15, 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 15, 30 the prior art fails to teach/suggest: further comprising determining whether to transmit or drop the particular repetition of the PUSCH transmission based on a radio resource control (RRC) state of the UE.  The closest prior art Xiong et al. (US 2019/0306922) discloses selecting a PUSCH in case of overlap (0147-0148) but not whether to transmit or drop the particular repetition of the PUSCH transmission based on a radio resource control (RRC) state of the UE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yi et al. (US 2018/0146438) discloses a method and apparatus for adapting repetition level for uplink transmission in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467